[Cite as Columbus Bar Assn. v. Gill, ___ Ohio St.3d ___, 2019-Ohio-4154.]




                       COLUMBUS BAR ASSOCIATION. v. GILL.
  [Cite as Columbus Bar Assn. v. Gill, ___ Ohio St.3d ___, 2019-Ohio-4154.]
    (No. 2012-2069—Submitted October 9, 2019—Decided October 10, 2019.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Sterling Everard Gill II, Attorney
Registration No. 0034021, last known business address in Columbus, Ohio.
        {¶ 2} The court coming now to consider its order of October 24, 2013,
wherein the court, pursuant to former Gov.Bar R. V(6)(B)(3), suspended
respondent from the practice of law for a period of two years, with the second year
stayed on condition, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the State of Ohio. It is further ordered that in accordance with
Gov.Bar R. V(21) and consistent with the opinion rendered herein on October 24,
2013, respondent shall serve a two-year period of monitored probation.
        {¶ 4} It is further ordered that on or before thirty days from the date of this
order relator shall file with the clerk of this court the name of the attorney who will
serve as respondent's monitor, in accordance with Gov.Bar R. V(21)(A)(3). It is
further ordered that at the end of respondent's probationary period, relator shall file
with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent's probation shall not be terminated until
                             SUPREME COURT OF OHIO




(1) respondent files an application for termination of probation in compliance with
Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 7} For earlier case, see Columbus Bar Assn. v. Gill, 137 Ohio St. 3d 277,
2013-Ohio-4619, 998 N.E.2d 1141.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                          2